—Order, Supreme Court, New York County (Peter Tom, J.), entered January 28, 1991, which granted motions to quash petitioner Siegman’s subpoenas, but gave leave to serve redrafted, more narrow subpoenas limited to inquiring into two 1983 transactions, involving Sarah Rosen’s purchase of a house in Brooklyn and the capitalization of Rosen Diamond Co., Inc., unanimously affirmed, with costs.
There was no abuse of discretion in permitting petitioner leave to pursue limited discovery in this judgment enforcement proceeding, where it is not conclusively demonstrated the two transactions were immune from attack as fraudulent conveyances (Debtor and Creditor Law art 10; see, Foremost Ins. Co. v Facultative Group, 80 AD2d 598, 599). Concur— Sullivan, J. P., Milonas, Ross, Kassal and Rubin, JJ.